     Case 1:17-cr-00281-DAD-BAM Document 45 Filed 08/04/20 Page 1 of 14

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        No. 1:17-cr-00281-DAD-BAM
12                       Plaintiff,
13           v.                                        ORDER DENYING DEFENDANT’S
                                                       MOTION FOR MODIFICATION OF
14    GARY JOHN KOVAL,                                 SENTENCE UNDER 18 U.S.C.
                                                       § 3582(c)(1)(A)
15                       Defendant.
                                                       (Doc. No. 40)
16

17

18          Pending before the court is defendant Gary John Koval’s motion for a reduction of his

19   sentence pursuant to 18 U.S.C. § 3582(c)(1)(A), based in part on the risks posed to him by the

20   ongoing coronavirus (“COVID-19”) pandemic. (Doc. No. 40.) For the reasons explained below,

21   defendant’s motion will be denied.

22                                           BACKGROUND

23          On January 15, 2020, just over six months ago, defendant was sentenced to a term of 46

24   months in the custody of the U.S. Bureau of Prisons (“BOP”), followed by a 36-month term of

25   supervised release, following his plea of guilty to committing wire fraud in violation of 18 U.S.C.

26   § 1343. (Doc. Nos. 27, 38, 39.) At that time the court also imposed the mandatory $100 special

27   assessment and ordered defendant to make restitution to the victims of his fraudulent criminal

28   conduct in the amount of $783,950.00. (Doc. No. 39 at 6.) Defendant is currently housed at
                                                       1
     Case 1:17-cr-00281-DAD-BAM Document 45 Filed 08/04/20 Page 2 of 14

 1   Fresno County Jail, according to his counsel “due to the quarantine at [Fresno County Jail] and

 2   the fact that the Bureau of Prisons . . . is not accepting inmates because of the pandemic.”1 (Doc.

 3   No. 40 at 8; see also id. at 12.)

 4           On June 2, 2020, defendant filed the pending motion for compassionate release pursuant

 5   to 18 U.S.C. § 3582(c)(1)(A). (Doc. No. 40). Therein, he contends that he is a “low security risk

 6   person, [and] he has a very high vulnerability to COVID-19, and is in a dangerous location.” (Id.

 7   at 12.) On June 16, 2020, the government filed its opposition to that motion, and on June 23,

 8   2020, defendant filed his reply thereto. (Doc. Nos. 42, 43.)

 9           On July 13, 2020, the parties filed a joint statement, informing the court that they “learned

10   [on] Thursday, July 9, 2020, from the Fresno County Jail that Mr. Koval had tested positive for

11   the COVID-19 virus on or about July 7, 2020.” (Doc. No. 44 at 1.)

12                                         LEGAL STANDARD

13           A court generally “may not modify a term of imprisonment once it has been imposed.”

14   18 U.S.C. § 3582(c); see also Dillon v. United States, 560 U.S. 817, 824 (2010) (“‘[A] judgment

15   of conviction that includes [a sentence of imprisonment] constitutes a final judgment’ and may

16   not be modified by a district court except in limited circumstances.”). Those limited

17   circumstances include compassionate release in extraordinary cases. See United States v. Holden,

18   __ F. Supp. 3d __, 2020 WL 1673440, at *2 (D. Or. April 6, 2020). Prior to the enactment of the

19   First Step Act of 2018 (“the FSA”), motions for compassionate release could only be filed by the

20   BOP. 18 U.S.C. § 3582(c)(1)(A) (2002). Under the FSA, however, imprisoned defendants may
21   now bring their own motions for compassionate release in the district court. 18 U.S.C.

22   1
        Defendant notes that he “has [] served four months of his 46 month sentence in the [Fresno
23   County Jail,] and that “[b]ased on actual time served, and without computing time credits, [he]
     has an estimated date of release in or about November 2023.” (Doc. No. 40 at 8, 12, 22.)
24   According to the government, however, because defendant “was arrested and has remained in
     custody since December 18, 2017, he has served approximately 29 months (64.2%) of the full
25   sentence that was imposed[,] [and] [h]is projected release date is March 25, 2021,” accounting for
26   good time credits. (Doc. Nos. 42 at 3; 42-1 at 4.) Because good time credits can be considered in
     determining a defendant’s projected release date, the court will evaluate the pending motion in
27   light of a projected release date of March 25, 2021 in keeping with the government’s estimate.
     See, e.g., United States v. Burrill, No. 17-cr-00491-RS, 2020 WL 1846788, at *1 n.1 (N.D. Cal.
28   Apr. 10, 2020).
                                                        2
     Case 1:17-cr-00281-DAD-BAM Document 45 Filed 08/04/20 Page 3 of 14

 1   § 3582(c)(1)(A) (2018). In this regard, the FSA specifically provides that a court may

 2                  upon motion of the defendant after the defendant has fully exhausted
                    all administrative rights to appeal a failure of the [BOP] to bring a
 3                  motion on the defendant’s behalf2 or the lapse of 30 days from the
                    receipt of such a request by the warden of the defendant’s facility,
 4                  whichever is earlier, may reduce the term of imprisonment (and may
                    impose a term of probation or supervised release with or without
 5                  conditions that does not exceed the unserved portion of the original
                    term of imprisonment), after considering the factors set forth in [18
 6                  U.S.C. §] 3553(a) to the extent that they are applicable, if it finds
                    that –
 7
                    (i)    extraordinary and compelling reasons warrant such a
 8                         reduction; or
 9                  (ii)   the defendant is at least 70 years of age, has served at least 30
                           years in prison, pursuant to a sentence imposed under section
10                         3559(c), for the offense or offenses for which the defendant
                           is currently imprisoned, and a determination has been made
11                         by the Director of the Bureau of Prisons that the defendant is
                           not a danger to the safety of any other person or the
12                         community, as provided under section 3142(g);
13                  and that such a reduction is consistent with applicable policy
                    statements issued by the Sentencing Commission [.]
14

15   18 U.S.C. § 3582(c)(1)(A)(i) and (ii).3
16
     2
       If the BOP denies a defendant’s request within 30 days of receipt of such a request, the
17   defendant must appeal that denial to the BOP’s “Regional Director within 20 calendar days of the
     date the Warden signed the response.” 28 C.F.R. § 542.15(a). If the regional director denies a
18
     defendant’s administrative appeal, the defendant must appeal again to the BOP’s “General
19   Counsel within 30 calendar days of the date the Regional Director signed.” Id. “Appeal to the
     General Counsel is the final administrative appeal.” Id. When the final administrative appeal is
20   resolved, a defendant has “fully exhausted all administrative rights.” See 18 U.S.C. §
     3582(c)(1)(A).
21
     3
22     Under 18 U.S.C. § 3624(c)(2), the BOP may release an incarcerated defendant to home
     confinement “for the shorter of 10 percent of the term of imprisonment of that prisoner or 6
23   months.” The Coronavirus Aid, Relief, and Economic Security Act (“the CARES Act”), Pub. L.
     116-136, expands the BOP’s authority to release incarcerated defendants without judicial
24   intervention. The CARES Act allows the BOP to “lengthen the maximum amount of time” for
     which a prisoner may be placed in home confinement under § 3624(c)(2) “as the Director
25   determines appropriate,” assuming “the Attorney General finds that emergency conditions will
26   materially affect the functioning” of the BOP. CARES Act, Pub. L. 116-136, Div. B, Title II, §
     12003(b)(2) (2020). However, the BOP’s authority in this regard is limited to “the covered
27   emergency period.” Id. The BOP’s authority expires “30 days after the date on which the
     national emergency declaration terminates.” Id. § 12003(a)(2). After the CARES Act was
28   enacted, the Attorney General issued a memo instructing the BOP to “immediately review all
                                                       3
     Case 1:17-cr-00281-DAD-BAM Document 45 Filed 08/04/20 Page 4 of 14

 1          The applicable policy statement with respect to compassionate release in the U.S.

 2   Sentencing Guidelines sets out criteria and circumstances describing “extraordinary and

 3   compelling reasons.” U.S. Sentencing Guidelines Manual (“U.S.S.G.”) § 1B1.134; see also

 4   United States v. Gonzalez, No. 2:18-cr-00232-TOR, 2020 WL 1536155, at *2 (E.D. Wash. Mar.

 5   31, 2020) (noting that courts “universally” rely on U.S.S.G. § 1B1.13 to define “extraordinary

 6   and compelling reasons,” even though that policy statement was issued before Congress passed

 7   the FSA and authorized defendants to file compassionate release motions). However, a large and

 8   growing number of district courts across the country have concluded that because the Sentencing

 9   Commission has not amended the Guidelines since the enactment of the FSA, courts are not

10   limited by the pre-FSA categories described in U.S.S.G. § 1B1.13 in assessing whether

11   extraordinary and compelling circumstances are presented justifying a reduction of sentence

12   under 18 U.S.C. § 3582(c). See, e.g., United States v. Parker, __ F. Supp. 3d __, 2020 WL

13   2572525, at *8–9 (C.D. Cal. May 21, 2020) (collecting cases); United States v. Rodriguez, 424 F.

14   Supp. 3d 674, 681 (N.D. Cal. 2019).

15          In the past, when moving for relief under 18 U.S.C. § 3582(c), it was recognized that the

16   defendant bore the initial burden of demonstrating that a sentence reduction was warranted. See

17   United States v. Sprague, 135 F.3d 1301, 1306–07 (9th Cir. 1998). Although the Ninth Circuit

18   has not specifically addressed the question of which party bears the burden in the context of a

19
     inmates who have COVID-19 risk factors” beginning with those who are housed at facilities
20   where “COVID-19 is materially affecting operations.” Office of Att’y Gen., Increasing Use of
     Home Confinement at Institutions Most Affected by COVID-19 (Apr. 3, 2020). The BOP has
21   acted on the Attorney General’s guidance, including one case in which a sentenced prisoner was
22   released to home confinement after serving less than half his sentence from a facility that reported
     no positive COVID-19 cases at the time of his release. See Hannah Albarazi, Paul Manafort
23   Seeks Prison Release Over COVID-19 Fears, LAW360 (Apr. 14, 2020), https://www.law360.
     com/articles/1263706/paul-manafort-seeks-prison-release-over-covid-19-fears (noting that the
24   prisoner’s counsel had argued that the CARES Act “broadens the authority” of the BOP to release
     prisoners to home confinement); Khorri Atkinson, Paul Manafort Released From Prison Amid
25   COVID-19 Fears, LAW360 (May 13, 2020), https://www.law360.com/articles/1273090/paul-
26   manafort-released-from-prison-amid-covid-19-fears.
     4
27     The Sentencing Guidelines also require that to be granted a reduction of sentence under 18
     U.S.C. § 3582(c)(1)(A), the defendant must not pose “a danger to the safety of any other person
28   or to the community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2).
                                                      4
     Case 1:17-cr-00281-DAD-BAM Document 45 Filed 08/04/20 Page 5 of 14

 1   motion for compassionate brought pursuant to § 3582(c) as amended by the FSA, district courts

 2   to have done so have agreed that the burden remains with the defendant. See, e.g., United States

 3   v. Greenhut, No. 2:18-cr-00048-CAS, 2020 WL 509385, *1 (C.D. Cal. Jan. 31, 2020); United

 4   States v. Van Sickle, No. 18-cr-0250-JLR, 2020 WL 2219496, *3 (W.D. Wash. May 7, 2020).

 5                                                 ANALYSIS

 6          As district courts have summarized, in analyzing whether a defendant is entitled to

 7   compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), the court must determine whether a

 8   defendant has satisfied three requirements:

 9                  First, as a threshold matter, the statute requires defendants to exhaust
                    administrative remedies. 18 U.S.C. § 3582(c)(1)(A). Second, a
10                  district court may grant compassionate release only if “extraordinary
                    and compelling reasons warrant such a reduction” and “that such
11                  reduction is consistent with applicable policy statements issued by
                    the Sentencing Commission. Id. Third, the district court must also
12                  consider “the factors set forth in Section 3553(a) to the extent that
                    they are applicable.” Id.
13

14   Rodriguez, 424 F. Supp. 3d at 680; see also United States v. Ramirez-Suarez, 16-cr-00124-LHK-

15   4, 2020 WL 3869181, at *2 (N.D. Cal. July 9, 2020); Parker, 2020 WL 2572525, at *4; United

16   States v. Trent, Case No. 16-cr-00178-CRB-1, 2020 WL 1812242, at *2 (N.D. Cal. Apr. 9, 2020)

17   (noting that as to the third factor, under 18 U.S.C. § 3582(c)(1)(A) release must be “consistent

18   with” the sentencing factors set forth in §3553(a)).

19   I.     Administrative Exhaustion

20          In the pending motion, defendant acknowledges that § 3582(c)(1)(A) requires that he first
21   exhaust the available administrative remedies, but he nevertheless argues that “in light of the

22   time-sensitive nature of this application,” as well as the fact that “[d]ue to his incarceration at the

23   [Fresno County Jail], [he] is unable to file a request with the BOP Warden,” this court should find

24   that administrative exhaustion would be futile and therefore waive the requirement. (Doc. No. 40

25   at 12, 20, 21.) The government counters that the administrative exhaustion requirement is

26   “mandatory and jurisdictional” and therefore cannot be waived. (Doc. No. 42 at 4.)
27          As the COVID-19 virus continues to spread, district courts across the country have been

28   presented with the question of whether § 3582(c)(1)(A)’s administrative exhaustion provision for
                                                         5
     Case 1:17-cr-00281-DAD-BAM Document 45 Filed 08/04/20 Page 6 of 14

 1   defendants seeking to bring compassionate release motions in federal court can be excused.

 2   Some court have found that it can be, see, e.g. United States v. Connell, __ F. Supp. 3d __, 2020

 3   WL 2315858 (N.D. Cal. May 8, 2020), while others have held that the exhaustion requirement is

 4   jurisdictional and cannot be excused under any circumstances, see, e.g., United States v. Meron,

 5   No. 2:18-cr-0209-KJM, 2020 WL 1873900 (E.D. Cal. Apr. 15, 2020). For the purposes of

 6   resolving the pending motion, however, this court need not resolve this issue. As discussed

 7   below, the court finds that the pending motion for compassionate release fails to establish

 8   extraordinary and compelling reasons warranting defendant Koval’s release. Moreover, even if

 9   the pending motion did establish such extraordinary and compelling reasons, the court further

10   finds that the requested reduction in defendant’s sentence would be inconsistent with

11   consideration of the sentencing factors set forth at 18 U.S.C. § 3553(a).

12          Accordingly, the court declines to address whether defendant has satisfied the

13   administrative exhaustion requirement under § 3582(c)(1)(A) or may be relieved of the obligation

14   to do so and instead turns to the merits of the pending motion.

15   II.    Extraordinary and Compelling Reasons

16          According to the Sentencing Commission’s policy statement, “extraordinary and

17   compelling reasons” warranting compassionate release may exist based on a defendant’s medical

18   conditions, age and other related factors, family circumstances, or “other reasons.” U.S.S.G.

19   § 1B1.13, cmt. n.1 (A)–(D). Even though the catch-all of “other reasons” was included in the

20   policy statement at a time when only the BOP could bring a compassionate release motion, courts
21   have agreed that it may be relied upon by defendants bringing their own motions for reductions in

22   their sentence under the FSA. See, e.g., United States v. Kesoyan, No. 2:15-cr-00236-JAM, 2020

23   WL 2039028, at *3–4 (E.D. Cal. Apr. 28, 2020) (collecting cases).

24          The medical condition of a defendant may warrant the granting of compassionate release

25   by the court where the defendant “is suffering from a terminal illness (i.e., a serious and advanced

26   illness with an end of life trajectory),” though “[a] specific prognosis of life expectancy (i.e., a
27   probability of death within a specific time period) is not required.” U.S.S.G. § 1B1.13, cmt.

28   n.1(A)(i). Non-exhaustive examples of terminal illnesses that may warrant a compassionate
                                                         6
     Case 1:17-cr-00281-DAD-BAM Document 45 Filed 08/04/20 Page 7 of 14

 1   release “include metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage

 2   organ disease, and advanced dementia.” Id. In addition to terminal illnesses, a defendant’s

 3   debilitating physical or mental condition may warrant compassionate release, including when:

 4                  The defendant is
 5                  (I) suffering from a serious physical or medical condition,
 6                  (II) suffering from a serious functional or cognitive impairment, or
 7                  (III) experiencing deteriorating physical or mental health because of
                    the aging process,
 8
                    that substantially diminishes the ability of the defendant to provide
 9                  self-care within the environment of a correctional facility and from
                    which he or she is not expected to recover.
10

11   Id. at cmt. n.1(A)(ii). Where a defendant has moderate medical issues that otherwise might not be

12   sufficient to warrant compassionate release under ordinary circumstances, many courts have

13   concluded that the risks posed by COVID-19 may tip the scale in favor of release when the

14   particular circumstances of a case are considered in their totality. See, e.g., Parker, 2020 WL

15   2572525, at *9–10 (“Since the onset of the COVID-19 pandemic, courts have determined that

16   inmates suffering from conditions such as hypertension and diabetes are now at an even greater

17   risk of deteriorating health, presenting ‘extraordinary and compelling’ circumstances that may

18   justify compassionate release.”) (collecting cases); United States v. Rodriguez, No. 2:03-cr-

19   00271-AB, 2020 WL 1627331 at *10–11 (E.D. Pa. Apr. 1, 2020) (“Without the COVID-19

20   pandemic—an undeniably extraordinary event—Mr. Rodriguez’s health problems, proximity to
21   his release date, and rehabilitation would not present extraordinary and compelling reasons to

22   reduce his sentence. But taken together, they warrant reducing his sentence.”).

23           Compassionate release may also be warranted based on a defendant’s age and other

24   related factors. Thus, “extraordinary and compelling reasons” exist where a “defendant (i) is at

25   least 65 years old; (ii) is experiencing a serious deterioration in physical or mental health because

26   of the aging process; and (iii) has served at least 10 years or 75 percent of his or her term of
27   imprisonment, whichever is less.” U.S.S.G. § 1B1.13, cmt. n.1(B).

28   /////
                                                        7
     Case 1:17-cr-00281-DAD-BAM Document 45 Filed 08/04/20 Page 8 of 14

 1           Here, defendant Koval argues that extraordinary and compelling reasons exist for his

 2   compassionate release because: (1) he is 77 years old; (2) he “suffers from congestive heart

 3   failure following a heart attack, hypertension, and urological problems”; (3) he “has had prostate

 4   issues for several years”; (4) in 2016, he had surgery to repair a hole in his skull; (5) in 2007, he

 5   underwent open heart surgery; and (6) the Fresno County Jail had, at the time the pending motion

 6   was filed, “reported at least one COVID-19 staff case, and eight (8) inmates [we]re [] incarcerated

 7   in quarantine areas.” (Doc. No. 40 at 1, 11, 18–19.) Defendant argues that based on the

 8   foregoing, he “has an extremely high incidence of not only contracting this disease, but perishing

 9   from it.” (Id. at 12.)

10           The government counters that, “notwithstanding defendant’s health conditions, his

11   circumstances do not compel compassionate release.” (Doc. No. 42 at 10.) Specifically, the

12   government argues that “[t]he general threat of COVID-19—which poses a risk to every non-

13   immune person in the country—does not satisfy” the extraordinary and compelling reasons

14   requirement. (Id. at 11.) While the government does not dispute defendant’s diagnosis of

15   hypertension, it contends that general hypertension is not listed by the Centers for Disease

16   Control (“CDC”) as a high-risk factor for severe illness from COVID-19. (Id. at 11.) However,

17   on June 25, 2020—after the government filed its response—the CDC updated its list of risk

18   factors, and hypertension is now so listed. See People Who Are at Higher Risk for Severe Illness,

19   Centers for Disease Control and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-

20   extra-precautions/ people-at-higher-risk.html (last reviewed July 24, 2020). The government
21   concedes that “defendant’s heart condition, including [the] 2007 bypass and stent procedure and

22   potential heart attack, would qualify as a CDC risk factor,” but it argues that defendant has not

23   supported his claim that he suffers from heart failure. (Doc. No. 42 at 3, 12.)

24           In reply, defendant asserts in conclusory fashion that he suffers from heart failure, but

25   does not address the government’s contention that he has failed to support his claim of that

26   diagnosis by coming forward with evidence. (Doc. No. 43 at 7.) Defendant also notes that since
27   filing the pending motion, the Fresno County Jail “reported that it [has] . . . COVID-19 positive

28   /////
                                                         8
     Case 1:17-cr-00281-DAD-BAM Document 45 Filed 08/04/20 Page 9 of 14

 1   inmates in its facility,” and that those inmates were housed in the same part of the jail that

 2   defendant is housed in. (Id. at 6.)

 3          The court finds that the medical records in this action do establish that defendant

 4   underwent a skull repair surgery in 2016 and open heart surgery in 2007 and that he suffers from

 5   essential (primary) hypertension and various heart-related medical conditions, including

 6   nonrheumatic mitral valve disorder, old myocardial infarction, and the “presence of aortocoronary

 7   bypass graft.” (Doc. Nos. 42-1 at, Ex. 3; Doc. No. 33 at 11.) Thus, as noted by the CDC,

 8   defendant Koval is at increased risk for suffering severe illness from COVID-19, regardless of

 9   whether his medical record supports a diagnosis of heart failure. Nevertheless, in this case, the

10   court does not find extraordinary and compelling reasons justifying compassionate release

11   pursuant to § 3582(c)(1)(A) in part because defendant Koval has already contracted COVID-19.

12   (See Doc. No. 43.) As a result, granting him release arguably “will not provide him with the

13   protection sought by his motion: relief from the risk of contracting COVID-19.” United States v.

14   Russo, 1:16-cr-00441-LJL, 2020 WL 1862294, at *8 (S.D.N.Y. Apr. 14, 2020); see also United

15   States v. Purry, No. 2:14-cr-00332-JAD-VCF, 2020 WL 2773477, at *1 (D. Nev. May 28, 2020)

16   (“The premise of [defendant’s] request was that his release would help prevent him from

17   contracting the virus. That need vanished when [defendant] tested positive for the virus.”).

18          The court certainly recognizes that the Fresno County Jail has failed to control the

19   outbreak of COVID-19 at that institution. According to a recent news report, the Fresno County’s

20   Sheriff’s Department “announced on [July 21, 2020] that 471 inmates have tested positive for the
21   coronavirus” at the Fresno County Jail. See New details released on COVID-19 outbreak at

22   Fresno County Jail, https://abc30.com/fresno-county-coronavirus-jail-covid-outbreak-cases-

23   covid-19/6328997/ (last reviewed July 24, 2020). Moreover, the undersigned is receiving regular

24   situation reports from the U.S. Marshal regarding the COVID-19 situation at the Fresno County

25   Jail, where well over 200 of this court’s detainees are in custody along with well over 2,000

26   county inmates. At one point in July the number of federal prisoners at that jail to have tested
27   positive for the virus was nearing 100, including defendant Koval. However, according to the

28   report received by the undersigned on August 4, 2020, the number of active cases among federal
                                                        9
     Case 1:17-cr-00281-DAD-BAM Document 45 Filed 08/04/20 Page 10 of 14

 1    prisoners there is now down to eight. Moreover, defendant Koval has not appeared on the list of

 2    active cases at the jail for many days now, having apparently recovered. Nonetheless, the

 3    situation with the virus at the Fresno County Jail obviously remains an extremely serious one.

 4    However, based on the record before the court, there is no reason to believe that the jail staff is

 5    unable to monitor and care for defendant Koval.5

 6           Accordingly, the court concludes that defendant has not met his burden of demonstrating

 7    extraordinary and compelling reasons for compassionate release under § 3582(c)(1)(A) and

 8    therefore his motion will be denied.6

 9    III.   Consistency With the § 3553(a) Factors

10            Finally, even if defendant Koval’s motion were supported by a showing of extraordinary

11    and compelling reasons for his compassionate release, the undersigned is not persuaded that the

12
      5
        The parties’ July 13, 2020 joint statement informing the court of defendant’s July 7, 2020
13    positive test result for the virus did not state whether he was symptomatic or asymptomatic at that
      time and no further update has been provided to the court with regard to defendant’s condition or
14
      the Fresno County Jail’s medical staff response to his having tested positive for COVID-19.
15    However, based upon the near daily reports the undersigned continues to receive, it appears that
      defendant Koval has, thankfully, not become severely ill. See United States v. McCollough, No.
16    15-cr-00336-001-PHX-DLR, 2020 WL 2812841, at *2 (D. Ariz. May 29, 2020) (“Since
      Defendant has contracted COVID-19, the relevant questions concern (1) the course of his illness,
17    (2) the state of his health, (3) his prognosis, and (4) the adequacy of the care and treatment being
      provided to him in BOP given his pre-existing conditions. . .. Counsel informed the Court that
18
      Defendant had a mild case of the virus and has recovered. There is no evidence that the
19    circumstances surrounding Defendant’s health or treatment are extraordinary or compelling.”);
      United States v. Ayon-Nunez, No. 1:16-cr-00130-DAD, 2020 WL 704785, at *3 (E.D. Cal. Feb.
20    12, 2020) (“Chronic conditions that can be managed in prison are not a sufficient basis for
      compassionate release.”). The news story cited above notes that after testing positive,
21    “[f]ollowing the CDC guidelines, the inmates [in Fresno County Jail] are isolated until they are
22    deemed COVID-19-free.” At this juncture, defendant Koval has not persuaded the court that the
      Fresno County Jail is unable to adequately monitor and care for him.
23
      6
        In the pending motion, defendant states that his “son, Judd Koval, who owns a residence in San
24    Diego California has agreed that Mr. Koval can reside with him.” (Doc. No. 40 at 8.) Setting
      aside that defendant has not attached a declaration from his son so attesting, the court has
25    additional concerns about the sufficiency of this release plan. Namely, the PSR report notes at
26    the time that defendant was indicted in this action, he was “homeless and living out of his car.”
      (Doc. No. 33 at 6.) Given that defendant has already tested positive for COVID-19 and given that
27    he has provided no details in support of his release plan, the court has concerns that granting him
      compassionate release could both increase his own risk of serious illness as well as that of the
28    general public’s.
                                                        10
     Case 1:17-cr-00281-DAD-BAM Document 45 Filed 08/04/20 Page 11 of 14

 1    requested reduction in sentence would be consistent with consideration of the sentencing factors

 2    set forth at 18 U.S.C. § 3553(a).7 See Parker, 2020 WL 2572525, at *11.

 3           In the pending motion, defendant argues that consideration of the § 3553 factors supports

 4    his request for compassionate release because “[h]e has no history of violence, no gang

 5    affiliation, and no disciplinary history at the [Fresno County Jail].” (Doc. No. 40 at 22.) The

 6    government counters that “defendant perpetrated an elaborate fraud scheme that stole over

 7    $780,000 from more than ten victims” and lasted for approximately two years. (Doc. No. 42 at

 8    12.) The government also notes that defendant’s conviction for fraud in this action was not his

 9    first conviction for fraud, noting that “[h]e stole more than $1 million in a similar fraud scheme in

10    2007, and was convicted in state court in 2008.” (Id.) Notably, the government points out that

11    during the pendency of that first fraudulent scheme, defendant Koval suffered cardiac events and

12    underwent medical treatments in 2007, but that he nevertheless continued to perpetrate that fraud

13    scheme “[despite] suffering from the conditions he claims merit his release.” (Id.) The

14    government argues that “defendant does not adequately address the [§ 3553] factors in his

15    motion, and notably says very little about his criminal conduct, and nothing about deterrence or

16    just punishment.” (Id. at 13.) In his reply, defendant Koval does not address the government’s

17    arguments, instead pointing out that his “conduct did not involve firearms” and that he is “not a

18    violent person and poses no risk to anyone.” (Doc. No. 43 at 8, 9.)

19           As noted above, defendant is currently serving a 46-month sentence for committing wire

20    fraud after just being sentenced on January 15, 2020. (See Doc. Nos. 27, 38, 39.) The offense
21
      7
22      Title 18 U.S.C. § 3553(a) provides that, in determining the sentence to be imposed, the court
      shall consider: the nature and circumstances of the offense and the history and characteristics of
23    the defendant; the need for the sentence imposed to reflect the seriousness of the offense, promote
      respect for the law, provide just punishment for the offense, afford adequate deterrence, protect
24    the public from further crimes of the defendant and provide the defendant with needed
      educational or vocational training, medical care, or other correctional treatment in the most
25    effective manner; the kinds of sentences available; the kinds of sentence and the sentencing range
26    established for the applicable category of offense committed by the applicable category of
      defendant as set forth in the guidelines; any pertinent policy statement issued by the Sentencing
27    Commission; the need to avoid unwarranted sentence disparities among defendants with similar
      records who have been found guilty of similar conduct; and the need to provide restitution to any
28    victims of the offense.
                                                         11
     Case 1:17-cr-00281-DAD-BAM Document 45 Filed 08/04/20 Page 12 of 14

 1    was an extremely serious one. Defendant’s innocent victims lost over $780,000.00 as a result of

 2    him defrauding them. With his acceptance of responsibility acknowledged, the presentence

 3    report in his case determined that his total offense level was 22, that his criminal history category

 4    was II, and his advisory sentencing guideline range therefore called for a term of imprisonment of

 5    between 46 and 57 months. (Doc. No. 33 at 3, 7–8.) The probation officer did not identify any

 6    factors that would warrant a departure from the applicable sentencing guideline range. (Id. at 14–

 7    15.) After considering the § 3553(a) factors, the undersigned sentenced defendant to a low end of

 8    the guidelines sentence of a 46-month term of imprisonment. (Doc. Nos. 38, 39.)

 9           Defendant Koval’s criminal history score of 3 placed him in category II of the Sentencing

10    Guidelines, and there were fifteen identifiable victims of his wire fraud crime. (Doc. No. 33 at 6,

11    9.) In 2008, defendant was convicted in Los Angeles County Superior Court of “grand theft:

12    money of personal property (felony).” (Id. at 9.) The victim in that case purchased bank

13    guarantees from defendant, thereafter transferred three million dollars to defendant’s bank

14    account, and defendant did not satisfy the parties’ memorandum of understanding, instead

15    “st[ealing] the victim’s money by diverting funds from their intended use to his (the defendant’s)

16    personal use.” (Id.) In light of this very troubling background and history of defrauding innocent

17    victims, consideration of the risk of recidivism on the part of defendant Koval weighs against the

18    granting of compassionate release in this case. See, e.g., United States v. Scher, No. 15-cr-00614

19    SOM, 2020 WL 3086234, at *3 (D. Haw. June 10, 2020) (“In considering Scher’s history and

20    characteristics and the need to afford adequate deterrence for his crime, this court notes Scher’s
21    extensive history of crimes of fraud or deceit. . .. The underlying crime in this case involves

22    taking money from Social Security that Scher was not entitled to. In short, this court has to be

23    concerned that Scher will find new victims.”).

24           In addition, the court is not persuaded that defendant has established his post–offense

25    rehabilitation since his sentencing just a few months ago. Neither defendant’s motion nor his

26    reply in support of that motion describe any rehabilitation efforts that he has undertaken while in
27    custody, beyond stating that he has had no disciplinary infractions at Fresno County Jail. In fact,

28    defendant Koval presents no argument or evidence to support his claimed rehabilitation. Cf.
                                                        12
     Case 1:17-cr-00281-DAD-BAM Document 45 Filed 08/04/20 Page 13 of 14

 1    Parker, 2020 WL 2572525, at *11 (granting a defendant compassionate release in part because he

 2    demonstrated rehabilitation during his imprisonment by earning two associate degrees,

 3    participating in other continuing education courses and working as an education instructor,

 4    “suicide companion,” and career services clerk) (collecting cases). Moreover, even if defendant

 5    Koval had demonstrated his full rehabilitation since sentencing, rehabilitation alone is not enough

 6    to warrant compassionate release. See 28 U.S.C. § 994(t); U.S.S.G. § 1B1.13, cmt. n.3.

 7           Lastly, as of the date of this order, defendant Koval has served approximately 31 months

 8    of his 46-month sentence. Defendant’s 46–month sentence was a low end of the advisory

 9    sentencing guideline range sentence. Granting his compassionate release motion would reduce

10    his sentence to a 31-month term, which is well below the advisory sentencing guidelines range in

11    his case. In the court’s view, a 31-month sentence would not adequately reflect the seriousness of

12    defendant’s offense of conviction, promote respect for the law, provide just punishment, or afford

13    adequate deterrence to criminal conduct. See 18 U.S.C. § 3553(a); see also United States v.

14    Purry, No. 2:14-cr-00332-JAD-VCF, 2020 WL 2773477, at *2 (D. Nev. May 28, 2020); United

15    States v. Shayota, No. 1:15-cr-00264-LHK-1, 2020 WL 2733993 at *5–6 (N.D. Cal. May 26,

16    2020) (“The length of the sentence remaining is an additional factor to consider in any

17    compassionate release analysis, with a longer remaining sentence weighing against granting any

18    such motion.”) (citation omitted).8

19

20    8
         In the pending motion, defendant also appears to ask the court to release him on home
      confinement. (See Doc. No. 40 at 25; see also Doc. No. 43 at 11.) However, the CARES Act
21    “‘authorizes the BOP—not courts—to expand the use of home confinement’ under 18 U.S.C. §
22    3624(c)(2).” United States v. Fantz, No. 5:14-cr-32-BR, 2020 WL 3492028, at *1 (E.D.N.C.
      June 26, 2020) (quoting United States v. Nash, No. 19-40022-01-DDC, 2020 WL 1974305, at *2
23    (D. Kan. Apr. 24, 2020) (collecting cases)); see also United States v. Rice, Case No. 12-cr-818-
      PJH, 2020 WL 3402274, at *4 (N.D. Cal. June 19, 2020) (denying a defendant’s request for
24    release to home confinement made in conjunction with his motion for compassionate release
      because “the court has no authority to designate the place of confinement” because the “Bureau of
25    Prisons has the statutory authority to choose the locations where prisoners serve their sentence.”);
26    United States v. Gray, No. 4:12-cr-54-FL-1, 2020 WL 1943476, at *3 (E.D.N.C. Apr. 22, 2020)
      (holding that the CARES Act “does not authorize the court to order defendant’s placement in
27    home confinement”). The district court may only impose home detention as a condition of
      supervised release, rather than as part of a sentence of imprisonment. See Connell, 2020 WL
28    2315858, at *5, n.6 & *7 (N.D. Cal. May 8, 2020).
                                                         13
     Case 1:17-cr-00281-DAD-BAM Document 45 Filed 08/04/20 Page 14 of 14

 1                                             CONCLUSION

 2           Because defendant Koval has failed to demonstrate that “extraordinary and compelling”

 3    reasons exist justifying his release under 18 U.S.C. § 3582(c)(1)(A) or that his release from

 4    imprisonment at this time would be consistent with consideration of the sentencing factors set

 5    forth in 18 U.S.C. § 3553(a), his motion for compassionate release (Doc. No. 40) is denied.

 6    IT IS SO ORDERED.
 7
         Dated:     August 4, 2020
 8                                                      UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       14
